Citation Nr: 1132648	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the above claim.  In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   
 

FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is warranted because he developed this condition during service due to exposure to noise from helicopters, jet engines, and aircraft carriers while serving in the Navy as a sonar operator.  See Veteran's June 2007 statement, November 2007 notice of disagreement, and June 2011 Board hearing transcript.  The Veteran has also reported having ringing in his ears on an intermittent basis since service, which has worsened over the years such that he now has constant ringing in his ears.  See Veteran's November 2007 notice of disagreement, December 2008 substantive appeal, and June 2011 Board hearing transcript.    

At the outset, the Board notes that, in a September 2007 rating decision, the RO granted entitlement to service connection for the Veteran's bilateral hearing loss and assigned a noncompensable evaluation, effective April 20, 2007.  In this regard, the Board also notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Federal Circuit has also held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, tinnitus.  Post-service, the evidence of record reflects that, in January 2003, Dr. Gail H. Leslie diagnosed the Veteran with tinnitus, and that this diagnosis was confirmed by the July 2007 VA examiner.  

As noted above, the Veteran is already service-connected for bilateral hearing loss, and as such, the Board concedes that he had noise exposure during service.  Accordingly, because it is undisputed that the Veteran was exposed to noise during service and that he currently has tinnitus, the Board will focus on the evidence that pertains to whether his tinnitus is related to his in-service noise exposure.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The record reflects that the Veteran first sought treatment for his bilateral hearing loss and tinnitus from Dr. Leslie in January 2003, when he reported that, for the past several months, he had been experiencing tinnitus of varying degrees of intensity.  After discussing the Veteran's pertinent history and the results of his audiological examination, Dr. Leslie diagnosed the Veteran with tinnitus, and noted that this condition was frequently associated with hearing loss due to noise exposure.  

Thereafter, in July 2007, the Veteran was afforded a formal VA audiological examination.  At this examination, the Veteran reported that his hearing loss had been present for the past seven or eight years, was recurrent in nature, and was a seven to eight out of ten in severity.  Additionally, he reported that, during service, he was exposed to helicopter and aircraft noise while operating sonar gear on helicopters.  After discussing the Veteran's pertinent history and the results of his audiological examination, the examiner diagnosed the Veteran with tinnitus and provided the opinion that this condition was not related to the Veteran's military service.  In doing so, the examiner acknowledged that the Veteran had exposure to helicopter/jet aircraft noise during service and did not have a history of occupational noise exposure following service, but went on to highlight that the Veteran had not noticed his tinnitus until seven to eight years prior and did not recall having tinnitus during service.  

Significantly, however, following this examination, in his November 2007 notice of disagreement, the Veteran clarified that, contrary to the July 2007 VA examiner's report, he had not told the examiner that his tinnitus first began seven to eight years prior, but had instead informed the examiner that the ringing in his ears first began during service and had continued on an intermittent basis since, but had gotten much more severe (i.e., occurring 24 hours a day) within the past seven to eight years.  Further, in his December 2008 substantive appeal, the Veteran reported that the November 2007 VA examiner had misinterpreted his statements and clarified that he had in fact, experienced tinnitus since service.  

Finally, at his June 2011 Board hearing, the Veteran reported that, although he could not remember the exact date of onset of his tinnitus, he had been experienced ringing in his ears on an intermittent basis for many years.  Additionally, the Veteran reported that, although he had been experiencing difficulty hearing and ringing in his ears for a long time, he did not decide to undergo a hearing test until approximately 2003, when his symptoms dramatically worsened.  The Veteran also reported that his private doctor had attributed his tinnitus to his bilateral hearing loss.  Further, at the June 2011 hearing, the Veteran's girlfriend reported that the Veteran had been complaining of ringing in his ears since they first met twelve years earlier, and that he occasionally could not hear her over the ringing in his ears.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tinnitus was incurred during, or caused by, military service.  In making this determination, the Board notes that the Veteran is competent to report that he was exposed to noise from helicopters, jet engines, and aircraft carriers while serving in the Navy.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran is also competent to report having ringing in his ears since service, which has dramatically worsened since approximately 2003.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his in-service noise exposure and a continuity of symtpomatology (i.e., ringing in his ears on an intermittent basis) since service.  Furthermore, as noted above, insofar as the Veteran is already service connected for bilateral hearing loss, his in-service noise exposure has been conceded.  

Additionally, the Board finds it significant that, in January 2003, the Veteran's private doctor, Dr. Leslie, reported that tinnitus is frequently associated with hearing loss due to noise exposure.  

The Board acknowledges the July 2007 VA examiner's opinion that the Veteran's tinnitus was not related to his military noise exposure.  Significantly, however, the Board points out that in rendering this opinion, the VA examiner failed to acknowledge the Veteran's accounts of continued symptomatology since service, and instead based his opinion on the fact that the Veteran reportedly first noticed his tinnitus seven to eight years earlier (i.e., in 1999 or 2000) and did not recall having tinnitus during service.  In this regard, the Board highlights that the Veteran has since explained that, contrary to the examiner's report, he had experienced ringing in his ears on an intermittent basis since service, with a significant worsening in symptomatology within the past seven to eight years.  Accordingly, because the July 2007 opinion is based on an apparent miscommunication between the examiner and the Veteran, and does not contemplate the Veteran's reports of a continuity of symptomatology since service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

As such, after considering all of the evidence of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his noise exposure during service.  The record reflects that the Veteran was exposed to noise during service, has a current diagnosis of tinnitus, and has provided competent and credible statements regarding a continuity of symtpomatology since service.  Moreover, the Veteran's private doctor has stated that tinnitus is frequently associated with hearing loss due to noise exposure.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for entitlement to service connection for tinnitus is granted.  






ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


